The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 22 November 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1, 3-5, 7-15 are pending.
Claims 2, 6 are cancelled.
Claim 1, 3-5, 7-15 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1, 3-5, 7-15.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1, 3-5, 7-15 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 13 / 14, the claim recites a method / product / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 13 / 14, in part, recites 
 “… a first step of uniformly extracting a plurality of solutions in a solution space of the combinatorial optimization problem as a plurality of first solutions using a data structure obtained by contracting combinable patterns to form the data structure to be enumerated and indexed, or random generation; a second step of acquiring, based on an evaluation function, a plurality of first evaluation values respectively corresponding to the plurality of first solutions that are uniformly extracted in the first step … a fourth step of acquiring at least one solution among solutions that belong to the solution space as a solution candidate by a heuristic search; a fifth step of acquiring an evaluation value corresponding to the solution candidate based on the evaluation function; a sixth step of determining whether the evaluation value corresponding to the solution candidate acquired in the fifth step is within a confidence interval of the first maximum evaluation value …” (mental process), “… a third step of estimating a maximum evaluation value in a case where a number of solutions that exceeds the number of the plurality of first solutions are assumed, on the basis of the acquired plurality of first evaluation values, and setting the estimated maximum evaluation value as a first maximum evaluation value; … and a seventh step of setting the solution candidate as a first optimal solution in a case where it is determined in the sixth step that the evaluation value corresponding to the solution candidate is within the confidence interval of the first maximum evaluation value, wherein the plurality of first solutions are UxV solutions when U and V are respectively natural numbers, and wherein the first maximum evaluation value estimation unit divides the UxV solutions into V blocks, acquires V division maximum values of evaluation values of U solutions for the  respective blocks, and estimates the first maximum evaluation value using the V division maximum values assuming that the interval maximum values follow a generalized extreme value distribution” (mathematical concept).
The limitation “a first step of uniformly extracting a plurality of solutions in a solution space of the combinatorial optimization problem as a plurality of first solutions using a data structure obtained by contracting combinable patterns to form the data structure to be enumerated and indexed, or random generation; a second step of acquiring, based on an evaluation function, a plurality of first evaluation values respectively corresponding to the plurality of first solutions that are uniformly extracted in the first step … a fourth step of acquiring at least one solution among solutions that belong to the solution space as a solution candidate by a heuristic search; a fifth step of acquiring an evaluation value corresponding to the solution candidate based on the evaluation function; a sixth step of determining whether the evaluation value corresponding to the solution candidate acquired in the fifth step is within a confidence interval of the first maximum evaluation value”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a computer to execute process” language,  “extracting”, “acquiring” in the limitation citied above could be performed by a human mind with possible aid of paper & pen and/or calculator (e.g., a human bio-statistician could extract features from collected biological data to build statistical models recorded as data structure on paper, to search for optimal solutions for biological problems), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of “a third step of estimating a maximum evaluation value in a case where a number of solutions that exceeds the number of the plurality of first solutions are assumed, on the basis of the acquired plurality of first evaluation values, and setting the estimated maximum evaluation value as a first maximum evaluation value; … and a seventh step of setting the solution candidate as a first optimal solution in a case where it is determined in the sixth step that the evaluation value corresponding to the solution candidate is within the confidence interval of the first maximum evaluation value, wherein the plurality of first solutions are UxV solutions when U and V are respectively natural numbers, and wherein the first maximum evaluation value estimation unit divides the UxV solutions into V blocks, acquires V division maximum values of evaluation values of U solutions for the  respective blocks, and estimates the first maximum evaluation value using the V division maximum values assuming that the interval maximum values follow a generalized extreme value distribution”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting genetic computing elements, the limitation claimed, based on their broadest reasonable interpretation, describe mathematical relationships and calculation algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 13 / 14 recites the additional elements of  using generic computer elements (like a computer to execute process), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 13 /14 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 3-5, 7-12 / 15 are dependent on claim 1 / 14 and include all the limitations of claim 1 / 14. Therefore, claims 3-5, 7-12 / 15 recite the same abstract ideas. 
With regards to claims 3 / 7, the claim recites additional limitation “further comprising: an eighth step of outputting a determination result in the seventh step” / “further comprising:  39 a fourteenth step of outputting a determination result in the thirteenth step”, which is insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 4, the claim recites further limitation “wherein a first search method in which computation cost is small and solution accuracy is low and a second search method in which computation cost is larger than that in the first search method and solution accuracy is higher than that in the first search method are provided, and wherein in the fourth step, a first solution candidate that is first searched by the first search method is input, and only in a case where an evaluation value of the first solution candidate is not within a range of the first maximum evaluation value, a second solution candidate that is searched by the second search method is input”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  The claim is not patent eligible.
With regards to claims 5, 7-12 / 15, the claims recite further limitations on steps for analyzing data to seek for solution, which are directed to mental process or mathematical concepts, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.



Response to Argument

Applicant’s arguments filed 22 November 2022 has been fully considered but they are not fully persuasive. 
Regarding 112 rejections, Applicant’s amendment / argument overcome the issues, hence the rejections are withdrawn.
Regarding 101 rejections, 
1) Applicant argued that (p.14-16) 

    PNG
    media_image1.png
    112
    880
    media_image1.png
    Greyscale

Examiner replies: Determining a solution in a combinatorial optimization problem is solving mathematical problems which could be processed by human mind using paper / pen / calculator, hence is directed to an abstract idea.  Using generic computer to implement an abstract idea is not patent eligible.  The rejections are maintained.
2) Applicant argued that (p.17) 

    PNG
    media_image2.png
    247
    860
    media_image2.png
    Greyscale

Examiner replies: The invention claimed are directed to process of solving combinatorial optimization problem, which is an abstract idea.  Not preempt computer implantation of the abstract idea does not make the idea non-abstract and patent eligible.  The rejections are maintained.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128